Mr. Chief Justice Ricks delivered the opinion, of the court: This is an appeal by the county collector from an order of the county court óf Cook county refusing judgment of sale upon a special sidewalk tax warrant, known as warrant No. C1, of the village of Morgan Park. Appellee filed one hundred and thirteen objections, the only one relied upon being: “(90) Said improvement ordinance provides for a ‘system’ of sidewalks, and is therefore void.” Under this objection counsel for objector offered in evidence the copy of the ordinance for the improvement, and, under" stipulation, a map showing the portion of the village in which sidewalks are ordered by the ordinance in question. The ordinance introduced in evidence states upon its face that it is under “An act to provide additional means for the construction of sidewalks in cities, towns and villages,” approved April 15, 1875, in force July x, 1875, and names and describes nine different streets to be improved by the building of sidewalks, and the map introduced in evidence discloses that eight of the streets are disconnected, being in entirely different parts of the village, some of the. streets being a mile or more apart. The ordinance provided for payment for the sidewalks as follows: “And that the whole cost thereof be levied on the lots or parcels of land touching upon the find of said sidewalk, in proportion to their frontage upon said sidewalk.” No other construction could be placed upon this provision of the ordinance than that each party should pay a pro rata proportion of the cost of all the sidewalks provided for in the ordinance, according to his frontage upon the streets where the walks are to be built. The case of People v. Latham, 203 Ill. 9, holding a similar ordinance void, is conclusive in this case. No sufficient reason is shown for receding from our views therein expressed, nor is it necessary to extend this opinion to any greater length. For the reasons stated in the Latham case, supra, the judgment of the county court will be affirmed. Judgment affirmed.